Citation Nr: 1728663	
Decision Date: 07/21/17    Archive Date: 07/27/17

DOCKET NO.  13-17 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

The Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2011 by a Regional Office (RO) of the Department of Veterans Affairs (VA).

Although a March 2012 rating decision confirmed and continued the denial of service connection for a right shoulder disability, the Veteran's March 2012 notice of disagreement was timely as to the earlier June 2011 decision.  Thus, it is the decision on appeal.

The Veteran initially requested a Board hearing in his June 2013 VA Form 9.  He then withdrew the request in July 2013.

In February 2017, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board requested an expert medical opinion from the Veterans Health Administration (VHA), and the requested opinion was rendered in April 2017.  The Veteran and his representative were provided a copy of the opinion and afforded the opportunity to submit additional evidence and argument, and the Veteran's representative submitted related argument in June 2017.
  

FINDING OF FACT

The Veteran's current right shoulder disabilities are unrelated to service.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014), 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and his representative, as well as those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Theory of Entitlement

The Veteran is seeking service connection for his current right shoulder disability, variously diagnosed as right shoulder calcified peritendonitis, osteoarthritis, and impingement syndrome, which he posits is related to his in-service right shoulder injury, sustained in September 1969 and diagnosed as a right shoulder strain/sprain.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when the disability manifests to a compensable degree within the initial post service year.  38 U.S.C.A. § 1101; 1112; 38 C.F.R. §§ 3.307, 3.309.

Factual Background

The relevant facts of record are as follows: The Veteran injured his right shoulder in September 1969, during service, at which time he was diagnosed with a right shoulder strain/sprain.  However, no shoulder abnormalities were noted on the Veteran's separation medical examination; rather, the Veteran's upper extremities were clinically assessed as normal.  The Veteran reports that he has experienced on-going right shoulder pain since service, and his spouse reports that his in-service right shoulder pain resolved soon after he sought treatment and that he did not incur any right shoulder injuries during his post-service career.  

The Veteran's post-service career included approximately 30 years of work in the railroad industry, the majority of which the Veteran was employed as a train engineer, reportedly a position requiring no manual labor, but requiring regular onboarding onto train cars via ladders installed on the sides of train cars.  Additionally, the Veteran is right-handed, and his body weight since approximately 2006 has been in excess of 300 pounds.  

The Veteran first sought treatment for right shoulder pain after service in approximately January 2010, as an August 2011 private medical opinion relates treatment for the past year and a half, and he filed the instant service connection claim in March 2010.  The Veteran reported re-injuring his right shoulder in August 2010, when he started a lawn mower via a pull-string, heard a noise in his shoulder and experienced right shoulder pain.

Prior to the Board's February 2017 request for a VHA expert medical opinion, there were three medical opinions of record exploring the potential relationship between the Veteran's current right shoulder disability and service.  However, the first two (an October 2010 VA medical opinion and an August 2011 private medical opinion) are legally insufficient, as they use equivocal language, stating either that it would be speculative to relate the Veteran's current right shoulder disability to service or that such a relationship could exist.  Indeed, one of the prerequisites of a legally sufficient opinion is that it be unequivocally stated, or if such an opinion cannot be rendered, to indicate the missing evidence required to render an unequivocal medical opinion.  

The third medical opinion, rendered by a VA physician who examined the Veteran in December 2011, only addresses the potential relationship between the Veteran's active service and his diagnosed Veteran's right shoulder disability of calcified tendonitis (the diagnosis rendered by the Veteran's private provider) and fails to address the right shoulder disabilities diagnosed by VA providers, namely right shoulder osteoarthritis and impingement syndrome.  Furthermore, the VA physician misstated the date of the Veteran's reported post-service right shoulder injury (incurred when starting a lawn mower) as having occurred in 2009, prior to him seeking post-service right shoulder treatment, when VA records indicate that he sustained this injury in November 2010, after seeking such treatment.  

Accordingly, in February 2017, the Board requested that a designated subject matter expert, namely an orthopedist, from the VHA (hereinafter VHA expert) review the Veteran's claims file and address the likelihood that any of the Veteran's current right shoulder disabilities are related to service.  After reviewing the Veteran's claims file, the VHA expert concluded that it is less likely than not (less than 50 percent probability) that the Veteran's current right shoulder disabilities are related to service.  In support of this opinion, the VHA expert noted that if the Veteran's in-service right shoulder injury, which the Veteran's spouse states resolved shortly after in-service treatment, was significant enough to produce a permanent right shoulder impairment, the Veteran would have required shoulder treatment within five years of separation from service.  However, the Veteran did not seek right shoulder treatment until approximately 40 years after service.  Accordingly, the VHA expert concluded that the Veteran's current right shoulder disabilities are more likely related to either normal or excessive [post-service] occupational wear and tear, consistent with the Veteran's age and obesity.  

Analysis

As an initial matter, the Board notes that the evidence does not suggest, and the Veteran does not report, that his current right shoulder osteoarthritis, diagnosed many years after service, manifested to a compensable degree within one year of his discharge from service.  Accordingly, service connection for right shoulder osteoarthritis, as a chronic disease, may not be presumed per 38 C.F.R. §§ 3.307 and 3.309.

As to the analysis as to whether any of the Veteran's right shoulder disabilities, which manifested many years after service, may nevertheless be linked to service,  the Board initially acknowledges the Veteran's competent, credible reports of experiencing a right shoulder impairment since service, as the Veteran is competent to report his symptoms, and his reports have remained consistent over time.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required). C.f. Cromer v. Nicholson, 19 Vet. App. 215 (2005) (finding a history, provided by a veteran, that had varied over time was not credible).  However, a determination as to whether the Veteran's current right shoulder disabilities may be etiologically linked to a remote, in-service injury is a complex medical matter, requiring related expertise.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that a lay person is not considered competent to testify regarding medically complex issues).  As the Veteran has no known or reported medical expertise, the Board concludes that his assertions of a medical nexus lack probative value, and competent, probative medical evidence is required to decide the claim.  

In that regard, the Board notes, as discussed above, that the an October 2010 VA medical opinion and an August 2011 private medical opinion lack probative value, as both use equivocal language, stating either that it would be speculative to relate the Veteran's current right shoulder disability to service or that such a relationship could exist.  Likewise, the December 2011 VA medical opinion also lacks probative value, as it is premised on an inaccurate factual history and only addresses the potential relationship between the Veteran's active service and one of his diagnosed right shoulder disabilities.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding that to have probative value, the opinion provider must be fully informed of the pertinent factual premises, provide a fully articulated opinion, and provide a supportive reasoned analysis).  However, the April 2017 VHA expert's opinion is fully articulated and unequivocally stated; premised on an accurate factual history; and supported by a detailed rationale.  Accordingly, the Board finds that this medical opinion is the most persuasive evidence as to the nexus element and probative evidence against the claim.

As to the Veteran's representative's assertion that the April 2017 VHA opinion is internally inconsistent, stating both that it is unlikely that the Veteran's current right shoulder disabilities are related to service but that it is likely that they are related to his occupational duties, which could encompass his in-service duties, the Board does not find the representative's argument to be persuasive.  The Board finds that when reading the VHA expert's opinion in its entirety, it is evident that this reference to the Veteran's occupational history was a reference to his post-service occupational duties during his career in the railroad industry, not to his in-service duties.

Furthermore, the VHA expert explained the medical significance of an absence of treatment following the in-service injury and what would have been expected to be seen.  This absence of evidence constitutes negative evidence weighing against the claim as a proper foundation has been established.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).

In sum, as the more probative evidence of record fails to sufficiently support a theory of service connection, the Board finds that the preponderance of evidence is against the Veteran's claim.  Accordingly, there is no reasonable doubt to be resolved on the Veteran's behalf, and service connection for a right shoulder disability is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a right shoulder disability is denied.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


